DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on August 30, 2021, amending claims 18, 29, 30 and 33, cancelling claims 24 and 32, and adding new claims 36 and 37.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 21-22, 25-31 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, in each of independent claims 18, 30 and 33, there is no antecedent basis for “the input keys required at the particular input position” as recited therein.  Each of these claims previously discloses that input values are required at the particular input position (“wherein the virtual keyboard is continuously matched to input values required at a particular input position by selectively highlighting and fading actuatable input keys of the virtual keyboard based on the input values”) but does not specifically disclose that input keys are required at the particular input position.  Accordingly, the claims are not clear as to which of the input keys of the virtual keyboard can be considered “required the particular input position.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-19, 22, 27-31, 33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2013/149883 to Peraleda .
Regarding claim 18, Peraleda describes a method and system for managing virtual keyboards in a computing device, whereby a displayed virtual keyboard is adapted according to the type of data to be entered into a selected input field (see e.g. page 4, lines 11-34; and page 5, lines 26-35).  Like claimed, Peraleda particularly teaches:
when a user selects an input field of a user interface, transferring to a keyboard application a regular expression that includes at least one of a type of expected input, an expected input format, an allowed value range and expected separators (see e.g. page 4, lines 13-21; and page 6, lines 3-27: Peraleda discloses that when a user clicks or touches a region of a user interface required for entering data, i.e. when the user selects an input field, a virtual keyboard adapted according to the type of data to be entered is displayed.  More specifically, Peraleda discloses that a keyboard application, i.e. a main method module and associated virtual keyboard, receives information concerning the type of input required by the input field when the user clicks or touches the input field, and selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by the field – see e.g. page 6, lines 10-35.  Peraleda further discloses that the information concerning the type of input required can be transferred to the keyboard application in the form of a regular expression that specifies one or more of a type of expected input, a format of the input, allowed value ranges and an expected separator – see e.g. page 1, lines 25-35; page 5, lines 30-33; page 6, lines 13-27; and page 8, lines 14-24.);
matching a virtual keyboard displayed by the keyboard application to the regular expression (see e.g. page 6, lines 10-35; and page 8, lines 14-24: as noted above, Peraleda discloses that a keyboard application, i.e. a main method module and associated virtual keyboard, receives a regular expression concerning a type of input required by an input field when the user clicks or touches the input field, and selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by the field.  The resulting keyboard – a virtual keyboard – is then displayed to the user – see e.g. page 6, line 35 – page 7, line 1.  The main method module and associated virtual keyboard are thus considered to “match” the displayed virtual keyboard to the information transferred via the regular expression.); and
registering an input of the user (see e.g. page 4, lines 13-21; and page 6, lines 3-27: as noted above, Peraleda discloses that when a user selects an input field, a virtual keyboard adapted according to the type of data to be entered in the field is displayed.  As is known in the art, the user can select keys of the virtual keyboard to enter data into the input field, thus registering the input of the user.);
wherein the keyboard application is configured to display the virtual keyboard (see e.g. page 6, line 10 – page 7, line 1: as noted above, Peraleda discloses that a keyboard application, i.e. a main method module and associated virtual keyboard, selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by a selected input field, and displays the resulting keyboard as a virtual keyboard.).
Peraleda thus teaches a method similar to that of claim 18, but does not disclose or suggest that the user interface is part of a “driver” that is integrated into device access software with which components of a fieldbus system can be accessed, and wherein the device access software includes the keyboard application, as is required by claim 18.  Moreover, Peraleda explicitly teach: (i) transferring the input of the user from the keyboard application to the driver; (ii) checking whether the input of the user is within a predetermined range of input values using a device type manager processing logic of the device access software; and (iii) when the input of the user is within the predetermined range of input values, confirming to the user interface that the input of the user has been accepted, as is further required by claim 18.
	Device access software for accessing components of a fieldbus system, and which employ virtual keyboards, are nevertheless known in the art.  Kunz, for example, teaches monitoring and controlling many different types of field devices, including understandably those of a fieldbus system, using a single smartphone or a single tablet (see e.g. paragraph 0010).  Kunz discloses that the smartphone or tablet executes an application program to collect data and display data from a wide variety of field devices and to send instructions to the field devices (see e.g. paragraphs 0011-0013, 0026 and 0039).  The application program provides a user interface display based upon a detected type of field device and the information and control functions for that type of field device (see e.g. paragraphs 0043, 0045 and 0048).  The user interface can include one or more input fields that, when selected, initiate display of a virtual keyboard allowing the user to enter data into the field (see e.g. paragraphs 0053 and 0056-0057).  The user interface for a particular field device, and the associated application functionality necessary to collect and display data from the field device and to send instructions to the field device, can be considered a “driver” like claimed, which is integrated into the device 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda and Kunz before him prior to the effective filing date of the claimed invention, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz, i.e. such that the user interface is part of a “driver” that is integrated into device access software with which components of a fieldbus system can be accessed, and wherein the device access software includes the keyboard application such that when the user selects the input field of the user interface of the driver, the driver transfers to the keyboard application information concerning the type of input required by the input field so that the keyboard application displays a virtual keyboard matching the type of information required.  It follows that user input entered into the input field would be transferred from the keyboard application to the driver, e.g. so as to control the associated field device.  It would have been advantageous to one of ordinary skill to utilize such a combination because the device access software taught by Kunz necessitates a virtual keyboard, while the virtual keyboard taught by Peraleda can provide for less errors and a reduced space (see e.g. page 9, lines 23-35).
Aoki generally teaches continuously matching a virtual keyboard to input values required at a particular input position (i.e. a predefined range of values required at a particular field) by selectively enabling and disabling actuatable input keys (i.e. buttons/operation elements) of the virtual keyboard based on the input values, wherein only the input keys required at the particular input position (i.e. that would provide for an input value in the predefined range) are enabled and all other input keys are disabled (see e.g. column 18, line 53 – column 19, line 21; column 19, lines 49-63; and FIGS. 10 and 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz and Aoki before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda and Kunz such that the virtual 
Katoh demonstrates selectively enabling and disabling actuatable input keys of a virtual keyboard by highlighting and fading (i.e. dimming), respectively, the actuatable input keys (see e.g. column 5, line 30 – column 6, line 4; and FIGS. 5A-E).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki and Katoh before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda, Kunz and Aoki such that the virtual keyboard is continuously matched to the input values by selectively highlighting and fading the actuatable input keys as is taught by Katoh, i.e. so that only the input keys required at the particular input position are highlighted and all other input keys are faded.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify the selectable and non-selectable keys, as is evident from Katoh.
Zhou generally describes systems and methods for modifying process control system data, e.g. data received from and/or sent to one or more field devices (see e.g. paragraphs 0003, 0007 and 0037).  Regarding the claimed invention, Zhou particularly teaches checking whether the input of a user, as entered into a data field, satisfies one or more process control data rules (e.g. if the input is within a predetermined range of input values as denoted by threshold settings), and when the input of the user satisfies the one or more process control data rules, the user interface displays a confirmation that the input of the user has been 
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh and Zhou before him prior to the effective filing date of the claimed invention, to modify the device access software taught by Peraleda, Kunz, Aoki and Katoh so as to check whether the input of the user is within a predetermined range of input values, and when the input of the user is within the predetermined range of input values, confirm via the user interface that the input of the user has been accepted, as is taught by Zhou.  The software necessary for checking whether the input of the user is within the predetermined range of input values can be considered “device type manager processing logic” like claimed.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would ensure that valid data is communicated to the field device, as is evident from Zhou.  Accordingly, Peraleda, Kunz, Aoki, Katoh and Zhou are considered to teach, to one of ordinary skill in the art, a method like that of claim 18, which is for registering an input into a user interface of a driver.
As per claim 19, Peraleda further discloses that the regular expression includes the format of the input required, the type of the input required, and the value range of the input required (see e.g. page 5, lines 30-35; page 8, lines 14-24; and page 8, line 35 – page 9, line 18).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki, Katoh and Zhou further teaches a method like that of claim 19.
	As per claim 22, Peraleda discloses that the virtual keyboard displayed by the keyboard application includes a selection of actuatable input keys that are selected as a function of the type of input required (see e.g. page 5, lines 30-35; page 7, lines 5-35; and page 8, lines 14-29).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki, Katoh and Zhou further teaches a method like that of claim 22.

	As per claim 28, it would have been obvious, as is described above, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz.  Kunz particularly discloses that the device access software can be installed in at least one of: a mobile device, a mobile telephone, a tablet computer, a PDA, a computer, a laptop, a data eyeglasses and a smart watch (see e.g. paragraphs 0010 and 0012-0013).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki, Katoh and Zhou further teaches a method like that of claim 28.
As per claim 29, it would have been obvious, as is described above, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz.  Kunz particularly discloses that the host (e.g. mobile phone or tablet) in which the device access software is installed includes a touch display (see e.g. paragraph 0038).  Similarly, Peraleda suggests that the keyboard application is configured to display the virtual keyboard on a touch display of a host, wherein inputs into a user interface occur via the touch display (see e.g. page 4, lines 25-34; and page 6, lines 3-9).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki, Katoh and Zhou further teaches a method like that of claim 29.
Regarding claim 30, Peraleda describes a method and system for managing virtual keyboards in a computing device, whereby a displayed virtual keyboard is adapted according to the type of data to be entered into a selected input field (see e.g. page 4, lines 11-34; and page 
a host including at least one programmable processor (see e.g. page 6, lines 3-6: Peraleda discloses that the following teachings can be implemented on a computing system with a touch screen such as a mobile device that is capable of running and displaying graphical interface applications.   Such a system can be considered a host like claimed, and understandably comprises a programmable processor necessary for running the graphical interface applications.);
a machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the host to perform operations (see e.g. page 6, lines 3-6: as noted above, Peraleda discloses that the following teachings can be implemented on a computing system with a touch screen such as a mobile device that is capable of running and displaying graphical interface applications.  Such a computing system necessarily comprises a machine-readable medium for storing instructions, e.g. the graphical interface application software, that when executed by the processor(s) of the computing system, causes it to perform operations.);
a keyboard application, wherein the keyboard application is configured to display a virtual keyboard and to register an input of a user into a user interface (see e.g. page 6, lines 10-35: Peraleda discloses that, in response to user-selection of an input field, a keyboard application, i.e. a main method module and associated virtual keyboard, selects a virtual keyboard layout based on the selected input field and arranges characters in the virtual keyboard layout according to the type of input required by the field.  Peraleda demonstrates that the virtual keyboard is then displayed, whereby the user can select keys of the 
wherein the keyboard application receives a regular expression corresponding to a type of input required by an input field of the user interface when a user selects the input field of the user interface, matches the display of the virtual keyboard corresponding to the regular expression, and registers an input of the user (see e.g. page 6, lines 10-35: Peraleda discloses that the keyboard application, i.e. the main method module and associated virtual keyboard, receives information concerning a type of input required by an input field when the user clicks or touches the input field, and selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by the field.  Peraleda further discloses that the information concerning the type of input required can be transferred to the keyboard application in the form of a regular expression – see e.g. page 1, lines 25-35; page 5, lines 30-33; page 6, lines 13-27; and page 8, lines 14-24.  The main method module and associated virtual keyboard are thus considered to “match” the displayed virtual keyboard corresponding to the regular expression.  Peraleda demonstrates that the virtual keyboard is then displayed, whereby the user can select keys of the virtual keyboard to enter data into the input field, thus registering the input of the user – see e.g. page 4, lines 11-21.), and
wherein the keyboard control system includes at least the user interface, the input field of the user interface, the keyboard application and the virtual keyboard (see e.g. page 6, lines 3-27: Peraleda teaches that the keyboard control system includes a user interface, the input field of the user interface, the keyboard application, i.e. main method module and virtual keyboard.).  
explicitly teach that the keyboard application transfers the input of the user from the keyboard application to the driver, checks whether the input of the user is within a predetermined range of input values using a device type manager processing logic of the device access software, and when the input of the user is within the predetermined range of input values, confirms to the user interface that the input of the user has been accepted, as is further required by claim 30.
Device access software for accessing components of a fieldbus system, and which employ virtual keyboards, are nevertheless known in the art.  For example, as noted above, Kunz teaches monitoring and controlling many different types of field devices, including understandably those of a fieldbus system, using a single smartphone or a single tablet (see e.g. paragraph 0010).  Kunz discloses that the smartphone or tablet executes an application program to collect data and display data from a wide variety of field devices and to send instructions to the field devices (see e.g. paragraphs 0011-0013, 0026 and 0039).  The application program provides a user interface display based upon a detected type of field device and the information and control functions for that type of field device (see e.g. paragraphs 0043, 
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda and Kunz before him prior to the effective filing date of the claimed invention, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz, wherein the keyboard control system further includes a driver, the device access software and a fieldbus system, i.e. it would have been obvious to modify the keyboard control system such that the user interface is part of a “driver” that is integrated into device access software with which components of a fieldbus system can be accessed via the host, and such that when the user selects the input field of the user interface of the driver, the driver transfers to the keyboard application the regular expression so that the keyboard application displays a virtual keyboard matching the type of information required.  It follows that user input entered into the input field would be transferred from the keyboard application to the driver, e.g. so as to control the associated field device.  It would have been advantageous to one of ordinary skill to utilize such a combination because the device access software taught by Kunz necessitates a virtual keyboard, while the virtual keyboard taught by Peraleda can provide for less errors and a reduced space (see e.g. page 9, lines 23-35).
Aoki generally teaches continuously matching a virtual keyboard to input values required at a particular input position (i.e. to a predefined range of values required at a particular field) by selectively enabling and disabling actuatable input keys (i.e. buttons/operation elements) of the virtual keyboard based on the input values, wherein only the input keys required at the particular 
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz and Aoki before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda and Kunz such that the virtual keyboard is continuously matched to input values required at a particular input position by selectively enabling and disabling actuatable input keys of the virtual keyboard based on the input values, and wherein only the input keys required at the particular input position are enabled and all other input keys are disabled, as is taught by Aoki.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can help eliminated erroneous inputs, as is evident from Aoki.
Katoh demonstrates selectively enabling and disabling actuatable input keys of a virtual keyboard by highlighting and fading (i.e. dimming), respectively, the actuatable input keys (see e.g. column 5, line 30 – column 6, line 4; and FIGS. 5A-E).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki and Katoh before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda, Kunz and Aoki such that the virtual keyboard is continuously matched to the input values by selectively highlighting and fading the actuatable input keys like taught by Katoh, i.e. so that only the input keys required at the particular input position are highlighted and all other input keys are faded.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify the selectable and non-selectable keys, as is evident from Katoh.
Zhou generally describes systems and methods for modifying process control system data, e.g. data received from and/or sent to one or more field devices (see e.g. paragraphs 
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh and Zhou before him prior to the effective filing date of the claimed invention, to modify the device access software taught by Peraleda, Kunz, Aoki and Katoh so as to check whether the input of the user is within a predetermined range of input values, and when the input of the user is within the predetermined range of input values, confirm via the user interface that the input of the user has been accepted, as is taught by Zhou.  The software necessary for checking whether the input of the user is within the predetermined range of input values can be considered “device type manager processing logic” like claimed.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would ensure that valid data is communicated to the field device, as is evident from Zhou.  Accordingly, Peraleda, Kunz, Aoki, Katoh and Zhou are considered to teach, to one of ordinary skill in the art, a keyboard control system like that of claim 30.
As per claim 31, Peraleda further discloses that the regular expression includes a format of the input required, a type of the input required, and/or a value range of the input required (see e.g. page 5, lines 30-35; page 8, lines 14-24; and page 8, line 35 – page 9, line 18).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki, Katoh and Zhou further teaches a keyboard application like that of claim 31.
Regarding claim 33, Peraleda describes a method and system for managing virtual keyboards in a computing device, whereby a displayed virtual keyboard is adapted according to 
a host including at least one programmable processor (see e.g. page 6, lines 3-6: Peraleda discloses that the following teachings can be implemented on a computing system with a touch screen such as a mobile device that is capable of running and displaying graphical interface applications.   Such a system can be considered a host like claimed, and understandably comprises a programmable processor necessary for running the graphical interface applications.);
a machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the host to perform operations (see e.g. page 6, lines 3-6: as noted above, Peraleda discloses that the following teachings can be implemented on a computing system with a touch screen such as a mobile device that is capable of running and displaying graphical interface applications.  Such a computing system necessarily comprises a machine-readable medium for storing instructions, e.g. the graphical interface application software, that when executed by the processor(s) of the computing system, causes it to perform operations.);
a keyboard application, wherein the keyboard application is designed to receive a regular expression including the type of input required by an input field of a user interface when a user selects the input field of the user interface, and to match a display of a virtual keyboard corresponding to information obtained concerning the type of input required (see e.g. page 6, lines 10-35: Peraleda discloses that a keyboard application, i.e. a main method module and associated virtual keyboard, receives information concerning a type of input required by an and
wherein the keyboard control system includes at least the user interface, the input field of the user interface, the keyboard application and the virtual keyboard (see e.g. page 6, lines 3-27: Peraleda teaches that the keyboard control system includes a user interface, the input field of the user interface, the keyboard application, i.e. main method module and virtual keyboard.).
Peraleda thus teaches a keyboard control system similar to that of claim 33, but does not disclose or suggest that the keyboard control system includes a device access software which is installed in the host and with which components of a fieldbus system can be accessed via the host, wherein the keyboard control system further comprises one or more drivers integrated into the device access software, each driver being configured to access a component of the fieldbus system, wherein the user interface is part of a driver of the one or more drivers, and wherein the keyboard control system further includes at least the driver, the device access software and the fieldbus system, as is required by claim 33.  Moreover, Peraleda does not disclose that the virtual keyboard is continuously matched to input values required at a particular input position by explicitly teach that the keyboard application transfers the input of the user from the keyboard application to the driver, checks whether the input of the user is within a predetermined range of input values using a device type manager processing logic of the device access software, and when the input of the user is within the predetermined range of input values, confirms to the user interface that the input of the user has been accepted, as is further required by claim 33.
Device access software for accessing components of a fieldbus system, and which employ virtual keyboards, are nevertheless known in the art.  For example, as noted above, Kunz teaches monitoring and controlling many different types of field devices, including understandably those of a fieldbus system, using a single smartphone or a single tablet (see e.g. paragraph 0010).  Kunz discloses that the smartphone or tablet executes an application program to collect data and display data from a wide variety of field devices and to send instructions to the field devices (see e.g. paragraphs 0011-0013, 0026 and 0039).  The application program provides a user interface display based upon a detected type of field device and the information and control functions for that type of field device (see e.g. paragraphs 0043, 0045 and 0048).  The user interface can include one or more input fields that, when selected, initiate display of a virtual keyboard allowing the user to enter data into the field (see e.g. paragraphs 0053 and 0056-0057).  The user interface for a particular field device, and the associated application functionality necessary to collect and display data from the field device and to send instructions to the field device, can be considered a “driver” like claimed, which is integrated into the device access software, i.e. the application program, with which the field devices of a system can be accessed.

Aoki generally teaches continuously matching a virtual keyboard to input values required at a particular input position (i.e. to a predefined range of values required at a particular field) by selectively enabling and disabling actuatable input keys (i.e. buttons/operation elements) of the virtual keyboard based on the input values, wherein only the input keys required at the particular input position (i.e. input keys that would provide for an input value in the predefined range) are enabled and all other input keys are disabled (see e.g. column 18, line 53 – column 19, line 21; column 19, lines 49-63; and FIGS. 10 and 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz and Aoki before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda and Kunz such that the virtual 
Katoh demonstrates selectively enabling and disabling actuatable input keys of a virtual keyboard by highlighting and fading (i.e. dimming), respectively, the actuatable input keys (see e.g. column 5, line 30 – column 6, line 4; and FIGS. 5A-E).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki and Katoh before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda, Kunz and Aoki such that the virtual keyboard is continuously matched to the input values by selectively highlighting and fading the actuatable input keys like taught by Katoh, i.e. so that only the input keys required at the particular input position are highlighted and all other input keys are faded.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify the selectable and non-selectable keys, as is evident from Katoh.
Zhou generally describes systems and methods for modifying process control system data, e.g. data received from and/or sent to one or more field devices (see e.g. paragraphs 0003, 0007 and 0037).  Regarding the claimed invention, Zhou particularly teaches checking whether the input of a user, as entered into a data field, satisfies one or more process control data rules (e.g. if the input is within a predetermined range of input values as denoted by threshold settings), and when the input of the user satisfies the one or more process control data rules, the user interface displays a confirmation that the input of the user has been 
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh and Zhou before him prior to the effective filing date of the claimed invention, to modify the device access software taught by Peraleda, Kunz, Aoki and Katoh so as to check whether the input of the user is within a predetermined range of input values, and when the input of the user is within the predetermined range of input values, confirm via the user interface that the input of the user has been accepted, as is taught by Zhou.  The software necessary for checking whether the input of the user is within the predetermined range of input values can be considered “device type manager processing logic” like claimed.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would ensure that valid data is communicated to the field device, as is evident from Zhou.  Accordingly, Peraleda, Kunz, Aoki, Katoh and Zhou are considered to teach, to one of ordinary skill in the art, a keyboard control system like that of claim 33.
As per claim 36, it would have been obvious, as is described above, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz, i.e. such that the user interface is part of a “driver” that is integrated into device access software, and wherein the device access software includes the keyboard application.  Kunz suggests that the input field of the user interface requires a parameter value for the parameterization for a field device adapted for process automation (see e.g. paragraph 0057).  Zhou provides a similar teaching (see e.g. paragraphs 0003, 0037 and 0104).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki, Katoh and Zhou is further considered to teach a method like that of claim 36.
As per claim 37, Peraleda discloses that the host in which the software is installed can be at least one of the following: a mobile device, a mobile telephone, a tablet computer, a PDA, a computer, a laptop, a data eyeglass and a smart watch (see e.g. page 6, lines 3-6).  Kunz .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Peraleda, Kunz, Aoki, Katoh and Zhou, which is described above, and also over U.S. Patent Application Publication No. 2003/0074647 to Andrew (“Andrew”).
As described above, Peraleda, Kunz, Aoki, Katoh and Zhou teach a method like that of claim 18, which includes transferring a regular expression from a driver to a keyboard application, the regular expression indicating a type of input required by a selected input field.  Peraleda, Kunz, Aoki, Katoh and Zhou, however, do not disclose that that the transfer of the regular expression includes transferring a pointer that points to a data structure containing information concerning the type of input required, as is required by claim 21.
The use and advantages of passing pointers to data, instead of passing the data itself, is nevertheless well-known in the art.  Andrew, for example, teaches transferring information that is used to display a virtual keyboard via a pointer that points to a data structure containing the information (see e.g. paragraphs 0052-0052).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh, Zhou and Andrew before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda, Kunz, Aoki, Katoh and Zhou such that the transfer of the regular expression concerning the type of input required includes transferring (i.e. from the driver) to the keyboard application a pointer like taught by Andrew that points to a data structure containing the information concerning the type of input required.   It would have been advantageous to one of ordinary skill to utilize such a combination because it can result in more efficient program execution, as would have been .

Claims 25, 26, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Peraleda, Kunz, Aoki, Katoh and Zhou, which is described above, and also over U.S. Patent Application Publication No. 2012/0182119 to Vetter et al. (“Vetter”).
Regarding claim 25, Peraleda, Kunz, Aoki, Katoh and Zhou teach a method like that of claim 18 for registering an input into a user interface of a driver, wherein the driver is integrated into device access software with which components of a fieldbus system can be accessed, as is described above.  Peraleda, Kunz, Aoki, Katoh and Zhou, however, do not disclose that the device access software is an FDT frame application, into which drivers of the standard, DTM, are integratable, as is required by claim 25.
Vetter nevertheless teaches executing an FDT frame application, having DTMs integrated therein, to provide for servicing of field devices (see e.g. paragraphs 0004-0008).  Vetter discloses that the FDT frame application and corresponding DTMs provide convenient access to field devices (see e.g. paragraph 0008).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh, Zhou and Vetter before him prior to the effective filing date of the claimed invention, to implement the device access software taught by Peraleda, Kunz, Aoki, Katoh and Zhou via an FDT frame application, into which drivers of the DTM standard are integrated, as is taught by Vetter.  It would have been advantageous to one of ordinary skill to utilize such a combination because the FDT frame application and corresponding DTMS provide convenient access to field devices, as is taught by Vetter.  Accordingly, Peraleda, Kunz, Aoki, Katoh, Zhou and Vetter are considered to teach, to one of ordinary skill in the art, a method like that of claim 25.

Vetter nevertheless teaches executing device access software (e.g. an FDT frame application) to service different field devices, wherein drivers corresponding to the DTM standard are integrated therein (see e.g. paragraphs 0004-0008).  Vetter discloses that the DTMs provide convenient access to field devices (see e.g. paragraph 0008).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh, Zhou and Vetter before him prior to the effective filing date of the claimed invention, to implement drivers corresponding to the DTM standard into the device access software, as is taught by Vetter.  It would have been advantageous to one of ordinary skill to utilize such a combination because the DTM provides convenient access to field devices, as is taught by Vetter.  Accordingly, Peraleda, Kunz, Aoki, Katoh, Zhou and Vetter are considered to teach, to one of ordinary skill in the art, a method like that of claim 26.
Regarding claim 34, Peraleda, Kunz, Aoki, Katoh and Zhou teach a keyboard control system including device access software like that of claim 33, which comprises one or more drivers integrated into the device access software, as is described above.  Peraleda, Kunz, Aoki, Katoh and Zhou, however, do not disclose that the device access software is an FDT frame application, into which drivers of the standard, DTM, are integratable, as is required by claim 34.
Vetter nevertheless teaches executing an FDT frame application, having DTMs integrated therein, to provide for servicing of field devices (see e.g. paragraphs 0004-0008).  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh, Zhou and Vetter before him prior to the effective filing date of the claimed invention, to implement the device access software taught by Peraleda, Kunz, Aoki, Katoh and Zhou via an FDT frame application, into which drivers of the DTM standard are integrated, as is taught by Vetter.  It would have been advantageous to one of ordinary skill to utilize such a combination because the FDT frame application and corresponding DTMS provide convenient access to field devices, as is taught by Vetter.  Accordingly, Peraleda, Kunz, Aoki, Katoh, Zhou and Vetter are considered to teach, to one of ordinary skill in the art, device access software like that of claim 34.
Regarding claim 35, Peraleda, Kunz, Aoki, Katoh and Zhou teach a keyboard control system including device access software like that of claim 33, which comprises one or more drivers integrated into the device access software, as is described above.  Peraleda, Kunz, Aoki, Katoh and Zhou, however, do not disclose that drivers corresponding to one or more of the following standards are integratable into the device access software like required by claim 35: DTM, DD, EDD, EDS, and FDI Device Packages.
Vetter nevertheless teaches executing device access software (e.g. an FDT frame application) to service different field devices, wherein drivers corresponding to the DTM standard are integrated therein (see e.g. paragraphs 0004-0008).  Vetter discloses that the DTMs provide convenient access to field devices (see e.g. paragraph 0008).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh, Zhou and Vetter before him prior to the effective filing date of the claimed invention, to implement drivers corresponding to the DTM standard into the device access software, as is taught by Vetter.  It would have been advantageous to one of ordinary skill to utilize such a combination because the DTM provides convenient access to field .


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 18, 29, 30 and 33, cancellation of claims 24 and 32, and addition of new claims 36 and 37.  In response to these amendments, the 35 U.S.C. § 101 rejections presented in the previous Office Action are respectfully withdrawn.
	The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
11/12/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173